IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION

CRIMINAL NO.: 3 : 180r108-FDW

UNITED 'sTATEs oF AMERICA t ) _
) coNsENToRDERAND
v ) JUDGMENTOFFORFMTURE
) PEN`DING RULE 32.2(¢)(2)
erYUNZHOU ) -

tt

BASED UPON the Defendant’s plea of guilty to Counts 1 and 2 in the Bill of Indictlnent in
Violation Of 21 U.S.C. §84l(a)(l), IT IS HEREBY ORDERED THAT:

l. The following property is forfeited to the United States pursuant to 21 U.S.C. § 853(a)(1)
because it is property constituting, or derived from, any proceeds the Defendant obtained, directly
or indirectly as a result of his violation in Counts 1 and 7, provided, however, that forfeiture of
speciiic assets is subject to any and all third party petitions under 21 U.S.C. § 853(n), pending final
adjudication herein:

All funds in Wells Fargo Account XXXXXX37_ 19 (Shi Yun Zhou);
All funds in Wells Fargo Account XXXXXX0798 (Shi Yun Zhou/LiLi Bian);

All funds in Branch Banking & Trust Account XXXXXX9964 (Ace Aesthetics,
LLC); , `\-. . _

All funds in Branch Banking & Trust XXXXXX9972 (Ace Aesthetics, LLC);

Real Property which is located at 4615 Harper Court in Charlotte, North
Carolina, and more~particularly described in a document at Book 59, Page 246
in the Mecklenburg County Public Registry;

One 2015 Maserati Ghibli, VIN No. ZAM57RTA1F1140941, titled to LiLi
Bian; ' `

One 2015 Mercedes Model C300, VIN No. SSSWF4KB9FU015166, titled to
LiLi Bian; ` 7 "

One 2016 Mercedes Model G550, VIN No. WDCYCSKF7GX249890, titled to
LiLi Bian;

 

 

' One Gold necklace With Jade and Diamond Buddha pendant;
° One Gold necklace With “Us vs. Them” gold pendant;

' One Gold RoleX Men’s Watch.

2. The following property is forfeited to the United States pursuant to 21 U.S.C. § 853 (a)(2)
because it is property used, or intended to be used, in any manner or part, to commit, or to facilitate
the commission of Counts 1 and 7, provided, however, that forfeiture of specific assets is subject
to any and all third party petitions under 21 U.S.C. § 853(n), pending final adjudication herein:

~ Real Property which is physically located at 333 West 'Erade Street, Unit #1106
Charlotte, North Carolina, and more particularly described in a document at
Book 19768, Page 886 in the Mecklenburg County Public Registry;

° Real Property Which is located at 4615 Harper Cour,t in Charlotte, North
Carolina, and more particularly described in a document at Book 59, Page 246
lin the Mecklenburg County Public Registry; (This property is also listed in
Paragraph l.)

° One 2015 Mercedes Model C300, V]N No. 55SWF4KB9FU015166, titled to
LiLi Bian. (This property is also listed in Paragraph l.)

 

3. The Defendant, does not have or is not aware of an possessory interest or ownership in the
following property, and therefore pursuant to Paragraph 9(b) of his plea agreement, he does not
contest the forfeiture of such property,.provided,`\however, that forfeiture of specific assets is
subject to any and all third party petitions under 21 U.S.C. § 853(n), pending final adjudication
herein: '

' All funds in We]ls Fargo Account XXXXXXXXX2622 (LiLi Bian);

' All funds in First Citizen Account XXXXX9913 (LiLi Bian);

' All fund in Branch Banking & Trust Account -XXXXXX6537 (LiLi Bian);
' All funds in PNC Account XXXXXX9898 (LiLi Bian);

° All funds in First Citizens Account XXXXX58_51 (LiLi Bian)

~ All funds in PNC Account XXXXX5958 (Guoen Zhou)

' All funds in PNC Account XXXXXX1576 (Guoen Zhou)

' All funds in Bank of America Account XXXXXXXX6828 (LiLi Bian/Guoen
Zhou);

 

' All funds in SunTrust Account XXXXXXXXX497 8 (LiLi Bian/Guoen Zhou);

° Real Property Which is physically located at 5841 Five Knolls Drive in
Charlotte, North Carolina, and more particularly described in a document at
Book 47, Page 523 111 the Mecklenburg County Public Registry;

° One 2008 Alldi MOdel R8, VIN NO. WUAAU342X8N006282, titled 110 LiLi
'Bian; 11

' One 2014 Porsche Model Cayenne, VIN No. WPlAAZAZXELA07118 titled to
LiLi Bian;

 

4. The United States Marshals Service, the investigative agency, and/ or the agency contractor
is authorized to take possession and maintain custody of the above specific asset(s).

 

5. If and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C. § 853(n), and/or
other applicable law,'the United States shall publish notice and provide direct written notice of
forfeiture ‘

6. Any person, other than the Defendant, asserting any legal interest in the property may, 17
within thirty days of the publication of notice or the receipt of notice, whichever is earlier, petition 15 f§
the court for a hearing to adjudicate the validity of \the alleged interest. _

7. Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this order, the United States

Attorney’s Office is authorized to conduct any discovery needed to identify, locate, or dispose of

the property, including depositions, interrogatories, and request for production of documents, and w
to issue subpoenas pursuant to Fed. R. Civ. P. 45. » t "

8. - As to any specific assets, following the Court’s disposition of all timely petitions, a final
order of forfeiture shall be entered. ,If no third party files a timely petition, this order shall become
the final order of forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2), and the United States shall
have clear title to the property, and shall dispose of the property according to law.

The Defendant hereby waives the requirements of F ed. R. Crim. P.' 32.2 and 43 (a) regarding notice
of the forfeiture in the charging instrument, announcement of the forfeiture at sentencing, and
incorporation of the forfeiture in the judgment against Defendant. If the Defendant has previously
submitted a claim in response to an administrative forfeiture proceeding regarding any of this
property, Defendant hereby withdraws that claim. If Defendant has not previously submitted such
a claim, Defendant hereby waives all right to do so. As to any firearms_listed above and/or in the

charging instrument, Defendant consents to destruction by federal, state, or local law enforcement
authorities upon such legal process as they, in their Sole discretion deem to legally sufficient, and
waives any and all right to further notice of such process or such destruction

R. ANDREW MURRAY
UNITED STATES ATTORNEY

M\\

SANJEEV BHASKER
Assistant United States Attorney_

 

 

CHRf§ToPHER c. FiALKo
Attorney for Defendant

Signed this the ga:b(day ofm*% 0 2 ?

 
 

CHu-;F UNITED sTATEs Q,;I,gcg ;;; JUDGE

 

 

 

 

